NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES EDWARD BYRD,                            No.    18-17338

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02661-NVW-
                                                DMF
 v.

ROBERT MCKINNEY, Phoenix Police                 MEMORANDUM*
Department Officer #8046; TIMOTHY
THIEBAUT, Phoenix Police Department
Officer #8008,

                Defendants-Appellees,

and

PHOENIX POLICE DEPARTMENT,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Charles Edward Byrd, an Arizona state prisoner, appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action alleging a Fourth

Amendment violation and use of excessive force. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Erlin v. United States, 364 F.3d 1127, 1130

(9th Cir. 2004) (dismissal on the basis of the statute of limitations); Edwards v.

Marin Park, Inc., 356 F.3d 1058, 1061 (9th Cir. 2004) (dismissal under Fed. R.

Civ. P. 12(b)(6)). We affirm.

       The district court properly dismissed Byrd’s action because it is barred by

the applicable two-year statute of limitations. See TwoRivers v. Lewis, 174 F.3d

987, 991 (9th Cir. 1999) (statute of limitations for § 1983 claims in Arizona is two

years); see also Mills v. City of Covina, 921 F.3d 1161, 1166 (9th Cir. 2019)

(plaintiff had “complete and present causes of action” at the time of search and

arrest, and claims accrued at that time); Doe v. Roe, 955 P.2d 951, 964 (Ariz. 1998)

(unsound mind equitable tolling may not be established by “conclusory averments

such as assertions that one was unable to manage daily affairs or understand legal

rights and liabilities” but rather requires plaintiff to set forth “specific facts”).

       Byrd’s motion for appointment of counsel is denied.

       AFFIRMED.




                                             2                                      18-17338